DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “sixth resister” should be “sixth resistor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 1, Examiner believes that the limitation “an inversion amplifier having a 1x amplification rate” is misdescriptive.
For the purposes of examination, Examiner will interpret this limitation as “an inversion amplifier having a -1x amplification rate”.
Claims 6-7 and 14-15 recite the limitations "the band-pass filter”, “the low-pass filter” and “the high-pass filter” in claims 6 and 14. There is insufficient antecedent basis for these limitations in the claims.
For the purposes of examination, Examiner will omit the limitations requiring  "the band-pass filter”, “the low-pass filter” and “the high-pass filter” in claims 6 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfenstein et al (US 7,010,025) in view of Abbas Mohamed Helmy et al (US 2021/0409041).
For claim 1, Helfenstein teaches a biquad filter (Figure 6) comprising: 
a first integrator (AMP1) including a first operational amplifier (170), and a first resistor (211) and a first condenser (212) connected to the first operational amplifier (as understood by examination of Figure 6); 
a second integrator (AMP2) including a second operational amplifier (172), and a second resistor (217) and a second condenser (216) connected to the second operational amplifier (as understood by examination of Figure 6);
an adder (230 and R4) including a third operational amplifier (240) and a plurality of resistors connected to the third operational amplifier (R4-R7 and RFB); and 
an inversion amplifier (219) having a -1x amplification rate (as understood by examination of Figure 6), wherein 
an output terminal of the first integrator (terminal carrying VBP) is connected to an input terminal in a negative pole side of the second integrator (via 217, as understood by examination of Figure 6), 
the output terminal of the first integrator is connected to a first input terminal in a negative pole side of the adder (input to R5) through the inversion amplifier (due to the feedback loop comprising the terminal carrying VBP, 217, AMP2, 219, 218 and AMP1), 
an output terminal of the second integrator (terminal carrying VLP) is connected to a second input terminal in the negative pole side of the adder (input to R6), 
an input terminal to which an input signal is input (terminal carrying VIN) is connected to a third input terminal (input to R7) in the negative side of the adder, and 
an output terminal of the adder (terminal carrying VOUT) is connected to an input terminal in a negative pole side of the first integrator (since Figure 6 is an implementation of 150 of Figure 4, see col. 12, lines 51-53, and Figure 4 shows a switchable feedback path between input and output).
Helfenstein fails to distinctly disclose:
the first resistor being a variable resistor; and
the second resistor being a variable resistor.
However, Abbas Mohamed Helmy teaches a plurality of filter stages ([0100] and 400 of Figure 4) with variable feedback capacitors (C13, C16) and variable resistors (412, R13-R16) in order to set the pole of the first filter stage ([0100]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Helfenstein’s fixed value capacitors and resistors of Figure 6 using variable capacitors and variable resistors, respectively, in order to set the poles as desired.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to replace a fixed value resistor or capacitor with a variable resistor or variable capacitor, respectively, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
For claim 2, Helfenstein in view of Abbas Mohamed Helmy teaches the limitations of claim 1 above and Helfenstein further teaches:
the output terminal of the first integrator is connected to an output terminal of a band-pass filter (VBP).
For claim 3, Helfenstein in view of Abbas Mohamed Helmy teaches the limitations of claim 1 above and Helfenstein further teaches:
the output terminal of the second integrator is connected to an output terminal of a low-pass filter  (VLP).
For claim 4, Helfenstein in view of Abbas Mohamed Helmy teaches the limitations of claim 1 above and Helfenstein further teaches:
the output terminal of the adder is connected to an output terminal of a high-pass filter (53, as understood by examination of Figures 4 and 6).
For claim 5, Helfenstein in view of Abbas Mohamed Helmy teaches the limitations of claim 1 above and Helfenstein further teaches:
the resistors of the adder are variable resistors (as discussed in the rejection of claim 1).
For claim 8, Helfenstein in view of Abbas Mohamed Helmy teaches the limitations of claim 1 above and Helfenstein further teaches:
input terminals in positive pole sides of the first integrator, the second integrator, and the adder are grounded (as understood by examination of Figure 6).
Allowable Subject Matter
Claims 9-13 are allowed.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849